Exhibit 10.1

AMENDMENT TO BRANDED PRODUCT SUPPLY AND TRADEMARK LICENSE AGREEMENT

THIS AMENDMENT TO BRANDED PRODUCT SUPPLY AND TRADEMARK LICENSE AGREEMENT is made
and entered into this   22   day of         May         , 2012, by and between
THE PANTRY, INC., a corporation with a principal place of business at 305
GREGSON DRIVE, CARY, NC (“BUYER”) and Marathon Petroleum Company LP (f/k/a
Marathon Petroleum Company LLC), a Delaware limited partnership, with offices at
539 South Main Street, Findlay, Ohio 45840 (“MPC”), collectively referred to
herein as the “Parties”.

WITNESSETH THAT:

WHEREAS, MPC and BUYER have executed a Branded Product Supply and Trademark
License Agreement (“Agreement”) dated 7/26/2010; and

WHEREAS, the Parties wish to clarify and enhance certain aspects of the
Agreement;

NOW, THEREFORE, in consideration of the foregoing promises and the mutual
agreement set out below, the Parties agree that:

 

  1.

Section 6.1 of the Agreement is hereby deleted entirely and replaced with the
following:

“6.1             Appearance and Customer Satisfaction. BUYER acknowledges that
the appearance of, and customer experience at, every one of MPC’s Branded
Outlets reflects on the good will value of the MARATHON® brand to every MPC
customer and to MPC, and are essential to the reputation of the Marks and
Products. BUYER accordingly agrees, and agrees to cause the Sublicensees, while
this Agreement remains in effect, to:

(a) fulfill, at each Branded Outlet, the appearance and customer service
objectives and expectations established from time to time by MPC for MARATHON®
branded outlets;

(b) refrain from the use, and from allowing the use, of any Branded Outlet for
sale, use, storage, rent, display, or offering of:

        (1) pornographic or sexually explicit magazines, videotapes, compact
disks, digital video disks, similar literature or items of merchandise at any
Branded Outlet;

        (2) any item that, in MPC’s sole judgment, is analogous to a scheduled
or controlled substance, regardless of its labeling and regardless whether its
sale, use or distribution is lawful, including but not limited to, substances
known or marketed as “spice”, “herbal incense”, “K2”, “bath salts” or the like;
and

        (3) any item that, in MPC’s sole judgment, is intended or designed for
use in ingesting, inhaling, or otherwise consuming an illegal drug or for
manufacturing or processing of an illegal drug, including but not limited to,
pipes, tubes, roach clips, instructions or descriptive materials, or containers
for concealing illegal drugs or paraphernalia;

(c) refrain from charging prices in excess of legally mandated limitations for
Products sold during a declared or undeclared crisis or emergency; and



--------------------------------------------------------------------------------

(d)   train employees and establish and enforce reasonable controls, procedures
and safeguards for the detection and prevention at the Branded Outlets of:

        (1) skimming, identity theft, and other forms of fraud involving the use
of credit cards and other electronic payment products;

        (2) the sale of tobacco or alcohol content products to underage
customers; and

        (3) illegal gambling or other gaming activity.

For the avoidance of doubt, the appearance and customer service objectives and
expectations of MPC in effect on the date of this Agreement are represented by
the requirements of this Agreement and by “mystery shop” assessments conducted
pursuant to MPC’s “Customer First Improvement Program” guide. MPC reserves the
right to change, from time to time during the Term, its appearance and customer
service objectives and expectations, to change the terms and conditions of, and
manner of implementing the “Customer First Improvement Program” guide and
“mystery shop” assessments, to discontinue the “Customer First Improvement
Program”, and to institute other programs and assessment methods in furtherance
of MPC’s appearance and customer service objectives and expectations, provided
that such changes shall be applicable to all members of the jobber class of
trade.”

2.         Except as amended hereby, the Agreement is expressly ratified and
confirmed in all respects by the Parties.

3.         The effective date of this Amendment is April 1, 2012.

IN WITNESS WHEREOF, the Parties have executed this Amendment to Branded Product
Supply and Trademark License Agreement on the day and year first written above.

 

  THE PANTRY, INC   (“BUYER”)   By:  

 /s/ Dennis G. Hatchell

  Its:     MARATHON PETROLEUM COMPANY LP   By:  

MPC Investment LLC, its general partner

  By:  

 /s/ W. D. McCleave

   

 W. D. McCleave

  Its:  

 Brand Division Manager